DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 11/6/2019.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 11/6/2019 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. App. Pub. No. 20120278261 (Lin et al., hereinafter “Lin”) in view of US Pat. App. Pub. No. 20190251480 (Garcia Duran et al., hereinafter “Garcia”).
With regard to Claim 1, Lin describes:
A computer-implemented method executed on a processor for employing a supervised graph sparsification (SGS) network to use feedback from subsequent graph learning tasks to guide graph sparsification, the method comprising:
in a training phase: (paragraph 123 describes a training phase)
generating sparsified subgraphs by edge sampling from input training graphs following a learned distribution; (paragraph 8 describes creating a line graph from and input node graph and sparsifying the line graph)
feeding the sparsified subgraphs to a prediction/classification component; (paragraph 123 describes classifying the subgraphs to train the classifier)
updating parameters of the learned distribution based on a gradient derived from the predication/classification [[error]]; (paragraph 123 describes updating parameters for training based on a parameter such as effective closeness) and
in a testing phase:
generating sparsified subgraphs by edge sampling from input testing graphs following the learned distribution; (paragraph 8 describes creating a line graph from and input node graph and sparsifying the line graph)
feeding the sparsified subgraphs to the prediction/classification component; (paragraph 123 describes classifying the subgraphs to apply the classifier) and
outputting prediction/classification results to a visualization device. (Paragraph 128 describes outputting scatter graphs to a visualization device.)
Lin does not explicitly describe “collecting a prediction/classification error” or “updating parameters … based on the error.”
However, paragraph 21 of Garcia describes generating a loss, and updating parameters of a classifier during a learning process using the loss (cited as “an error”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the loss/error as described by Garcia into the system of Lin to avoid performance deteriorations, as described at paragraph 20 of Garcia.
With regard to Claim 6, Garcia describes “the sparsified subgraphs are fed into graph neural networks (GNNs) to learn a graph representation for subsequent prediction components.”  Paragraph 27 describes the use of GNNs for supervised machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the GNNs as described by Garcia into the system of Lin to avoid performance deteriorations, as described at paragraph 20 of Garcia.
With regard to Claim 7, Garcia describes “the sparsified subgraphs are k-neighbor subgraphs.”  Paragraph 21 describes the use of k-neighbor algorithms for supervised machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the k-neighbor algorithms as described by Garcia into the system of Lin to avoid performance deteriorations, as described at paragraph 20 of Garcia.
With regard to Claim 8, Garcia describes “the sparsified subgraphs are sampled before applying the GNNs.” Paragraph 43 describes the sparsified subgraphs are sampled before applying the GNNs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the GNNs as described by Garcia into the system of Lin to avoid performance deteriorations, as described at paragraph 20 of Garcia.
With regard to Claim 8, Garcia describes “samples from the edge sampling from input training and testing graphs are differentiable.”  Paragraph 28 describes the classification function is differentiable (cited as “samples from the edge sampling from input training and testing graphs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the differentiable samples as described by Garcia into the system of Lin to avoid performance deteriorations, as described at paragraph 20 of Garcia.
With respect to Claims 10 and 15-18, computer readable storage medium Claims 10 and 15-18 and method Claims 1 and 6-9 are related as a computer readable medium programmed to perform the same method, with each claimed medium step corresponding to each claimed method step. Accordingly, Claims 10 and 15-18 are similarly rejected under the same rationale as applied above with respect to Claims 1 and 6-9.
With respect to Claim 19, system Claim 19 and method Claim 1 are related as an apparatus and the method of using same, with each claimed apparatus function corresponding to each claimed method step. Further, Lin describes a memory (paragraph 148, memory 4040) and one or more processors (paragraph 148, processor 4020).  Accordingly, Claim 19 is similarly rejected under the same rationale as applied above with respect to Claim 1.

6.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Garcia and further in view of US Pat. App. Pub. No. 20160070810 (Aggarwal) and US Pat. App. Pub. No. 20200401916 (Rolfe et al., hereinafter “Rolfe”). 
With regard to Claim 2, paragraph 102 of Lin describes “sampling differentiable edges.”
Lin in view of Garcia does not explicitly describe “the edge sampling from input training graphs includes:
determining edge sampling probabilities; and
[[sampling differentiable edges]] by Gumbel-Softmax.”
However, paragraphs 32 and 33 of Aggarwal describes “determining edge sampling probabilities.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the edge sampling probabilities as described by Aggarwal into the system of Lin in view of Garcia to more efficiently sample the edges, as described at paragraph 34 of Aggarwal.
Lin in view of Garcia and Aggarwal does not explicitly describe “sampling differentiable edges by Gumbel-Softmax.”
Paragraph 234 of Rolfe describes the use of Gumbel Softmax in machine learning, which can be included in the “sampling” of Lin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Gumbel Softmax as described by Rolfe into the system of Lin in view of Garcia and Aggarwal to provide better performance, as described at paragraph 234 of Rolfe.
With respect to Claim 11, computer readable storage medium Claim 11 and method Claim 2 are related as a computer readable medium programmed to perform the same method, with each claimed medium step corresponding to each claimed method step. Accordingly, Claim 11 is similarly rejected under the same rationale as applied above with respect to Claim 2.

Allowable Subject Matter
7.	Claims 3-5, 12-14, and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: None of the art of record teach or suggest computing an importance of an edge according to the equation recited in Claims 3, 12, and 20, including the parameters defined therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Structure-Preserving Sparsification of Social Networks” (Lindner et al.) also describes sparsification algorithms.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./           Examiner, Art Unit 2656                                                                                                                                                                                             

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656